Citation Nr: 0610260	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of dizziness, currently evaluated as 10 
percent disabling effective from December 20, 2001; and 30 
percent disabling effective from April 7, 2005.

2.  Entitlement to service connection for Ménière's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In this decision, the RO granted entitlement to 
service connection for dizziness and assigned an initial 
evaluation of 10 percent effective from December 20, 2001.  
The veteran appealed this initial evaluation.

The Board remanded this claim in February 2004 and March 2005 
for development of the evidence.  By rating decision of July 
2005, the agency of original jurisdiction (AOJ) granted an 
evaluation for the veteran's dizziness of 30 percent 
disabling effective from April 7, 2005.  The veteran 
continued his appeal.

As noted in the Board's remand of March 2005, the veteran has 
multiple assessments for Ménière's syndrome in connection 
with his complaints of hearing loss and dizziness.  The Board 
found that these medical opinions raised the issue of 
entitlement to service connection for Ménière's syndrome.  It 
was also determined that this issue was inextricably 
intertwined with the issue on appeal, and further development 
of this issue was ordered.

The issue of entitlement to service connection for Ménière's 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence has been obtained for an equitable 
determination of the issue decided below.

2.  The veteran's dizziness (peripheral vestibular disorder) 
has been manifested by dizziness and occasional staggering 
for the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
dizziness, for the period from December 20, 2001 to April 6, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6204 (2005). 

2.  The criteria for an initial evaluation in excess of 30 
percent for dizziness, for the period from December 20, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in February 2004.  By means of this letter, the 
appellant was told of the requirements to establish an 
increased evaluation for his dizziness (peripheral vestibular 
disorder).  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to VA.  In addition to this letter, the Statement 
of the Case (SOC) issued in May 2003, and Supplemental 
Statements of the Case (SSOC) issued in December 2004 and 
August 2005, informed him of applicable law and regulations, 
the evidence reviewed in connection with his claim by VA, and 
the reasons and bases for VA's decision.  The initial adverse 
decision in this claim was issued by the RO in May 2002, 
prior to the VCAA notification to the veteran.  However, this 
deficiency has been corrected by prior remands by the Board 
and subsequent readjudication of this claim by the AOJ, after 
the issuance of the VCAA notification letter, in a rating 
decision issued in July 2005.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  Despite the 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is granting the highest schedular 
evaluation allowed for the entire appeal period, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) (VA will 
refrain from or discontinue providing assistance when a 
claimant lacks legal eligibility or is not entitled to a 
benefit as a matter of law.)

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.87 that evaluated 
disabilities associated with diseases of the ear.  See 68 
Fed. Reg. 25823 (May 14, 2003).  However, the only 
substantive changes to 38 C.F.R. § 4.87 made in May 2003 
concerned the evaluation of tinnitus under Diagnostic Code 
6260.  The veteran is currently service-connected for 
tinnitus and has a separate evaluation for this disorder.  
The evaluation of the veteran's tinnitus is not properly 
before the Board at the present time and is not inextricably 
intertwined the issue on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the changes at 38 C.F.R. § 4.87 do 
not affect the criteria to evaluate the veteran's dizziness, 
a determination regarding the applicability of both the old 
and new rating criteria to the current claim in not required.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGPREC 7-2003 (Nov. 19, 2003).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his claimed disability.  
The veteran has identified only VA treatment.  These records 
have been obtained and associated with the claims file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided multiple VA compensation examinations in 
April 2002, April 2003, March 2005, and April 2005.  These 
examinations noted accurate medical histories, findings on 
examination, and the appropriate diagnoses and opinions.  The 
VA examiners clearly indicated that they had reviewed the 
medical history in the veteran's claims file.  Therefore, the 
VA examination reports are adequate for VA purposes.  

On the VA Form 9 (substantive appeal) submitted by the 
veteran in May 2003, he was given the opportunity to request 
a hearing before VA.  He declined such a hearing.  

The Board remanded this case in February 2004 and March 2005.  
The AOJ was instructed to provide the veteran with the 
appropriate VCAA notification, afford him a compensation 
examination, and readjudicate his claim on appeal.  As noted 
above, the VCAA notification was provided in February 2004 
and VA compensation examinations were given in March and 
April 2005.  The claim was readjudicated on its merits in the 
rating decision of July 2005.  Based on the above analysis, 
the Board finds that the AOJ has fully complied with its 
remand instructions, at least in regards to the issue decided 
below.  Therefore, the remand instructions do not require 
further development on this issue.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letter, SOC, and SSOCs 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Evaluation of Dizziness

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Based on the evidence discussed below, the 
Board finds that the level of the veteran's service-connected 
disability has remained static.

The veteran's dizziness is currently rated 10 percent 
disabling effective from December 20, 2001, and 30 percent 
disabling effective from April 7, 2005.  This disorder is 
evaluated under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.87, Diagnostic Codes (Codes) 6204 (peripheral 
vestibular disorder).  Under Code 6204 a 10 percent 
evaluation is given for occasional dizziness.  A 30 percent 
evaluation is awarded for dizziness and occasional 
staggering.  The 30 percent evaluation is the highest rating 
authorized under Code 6204.

During a VA compensation examination in December 2001 (given 
in connection with a claim for service connection for hearing 
loss), the veteran informed his examiner that he had 
experienced dizziness since the "70s."  These episodes 
happened approximately every 10 to 15 days and lasted about 
one day in duration.  A compensation examination in April 
2002 noted that the veteran had episodic peripheral type 
vertigo ("a sensation like motion sickness associated with 
nausea").  The examiner found that the veteran's vertigo was 
related to his wartime concussion injury.  In April 2003, the 
veteran complained of balance disturbances and vertigo.  On 
examination in March 2003, the veteran complained of 
dizziness that caused him problems with maintaining his 
balance.  He complained of intermittent dizziness and 
imbalance problems for the past ten years.  

In a typed statement dated in December 2004, the veteran 
asserted that he had constant dizziness which caused him to 
stagger and walk around like he was intoxicated.

According to the U. S. Court of Appeals for Veterans Claims 
(Court) ruling in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), a lay person is competent to provide evidence 
regarding injuries and symptoms.  The Board finds that the 
veteran has provided competent evidence that he has suffered 
with dizziness that results in staggering.  Thus, the Board 
finds that a 30 percent evaluation is warranted for the 
veteran's dizziness for the entire appeal period.  A higher 
evaluation cannot be awarded as a 30 percent evaluation is 
the highest rating authorized under Code 6204.  

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran's dizziness has not resulted in any 
hospitalizations.  In addition, there is no evidence that the 
veteran's dizziness has resulted in the loss of work or the 
need for accommodations by an employer.  The Board finds that 
the veteran's current level of disability resulting from his 
dizziness is fully contemplated by the rating schedule and 
his current evaluation.  Thus, the Board finds that the 
veteran's dizziness does not present such an exceptional or 
unusual disability picture that it would render the 
application of the schedular criteria impractical.  

As discussed above, the evidence does not provide any basis 
for the award of a higher evaluation than 30 percent at any 
time during the appeal period.  Thus, the Board has concluded 
that the condition has not changed during this appeal and 
that a uniform rating is warranted.  Fenderson, supra.

Based on the above analysis, the evidence supports a higher 
evaluation for the veteran's dizziness to 30 percent 
disabling, effective from December 20, 2001.  This is the 
highest schedular evaluation authorized under the appropriate 
diagnostic criteria.  The preponderance of the evidence is 
against referral for an extra schedular evaluation for the 
veteran's dizziness.  While the appellant is competent to 
report symptoms, a preponderance of the lay and medical 
evidence does not support higher evaluations.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the lay 
statements.  See Washington v. Nicholson, slip op. 03-1828 
(U.S. Vet. App. Nov. 2, 2005); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against a higher evaluation and the doctrine of 
reasonable doubt is not for further application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation of 30 percent disabling for 
dizziness for the period from December 20, 2001 to April 6, 
2005 is granted, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent 
disabling for dizziness for the period from December 20, 2001 
is denied.


REMAND

The veteran's outpatient records have noted assessments for 
Ménière's syndrome based on his complaints of hearing loss, 
tinnitus, and dizziness.  In its remand of March 2005, the 
Board found that these findings had raised the claim for 
entitlement to service connection for Ménière's syndrome.  
The AOJ was instructed to adjudicate this claim.  A review of 
the claims file indicates that this issue has not been 
formally adjudicated by the AOJ.  On remand, the AOJ must 
comply with the Board's instructions and adjudicate this 
issue.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant 
with the appropriate notification in 
compliance with the provisions of the 
VCAA.

2.  The AOJ must adjudicate the issue of 
entitlement to service connection for 
Ménière's syndrome.  The veteran must be 
notified of this decision and his 
appellate rights.  Only if a timely notice 
of disagreement and substantive appeal is 
received should this matter be referred 
back to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


